Case 19-35681   Doc 19   Filed 12/24/19 Entered 12/24/19 10:44:25   Desc Main
                           Document     Page 1 of 6
Case 19-35681   Doc 19   Filed 12/24/19 Entered 12/24/19 10:44:25   Desc Main
                           Document     Page 2 of 6
Case 19-35681   Doc 19   Filed 12/24/19 Entered 12/24/19 10:44:25   Desc Main
                           Document     Page 3 of 6
Case 19-35681   Doc 19   Filed 12/24/19 Entered 12/24/19 10:44:25   Desc Main
                           Document     Page 4 of 6
Case 19-35681   Doc 19   Filed 12/24/19 Entered 12/24/19 10:44:25   Desc Main
                           Document     Page 5 of 6
Case 19-35681   Doc 19   Filed 12/24/19 Entered 12/24/19 10:44:25   Desc Main
                           Document     Page 6 of 6
